DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-13, and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldossary (US Pub No. 2015/0154886).
Regarding claim 1, Aldossary teaches a human-interface device, comprising a tactile module arranged to provide a set of haptic signals to a user, wherein the tactile module has a plurality of tactile units each arranged to provide at least a first haptic signal and operable to cooperate with one or more of other tactile units to provide different haptic signals (See Abstract, Fig. 1A, 1B, & 13B, [0029], and [0034]).
Regarding claim 2, Aldossary teaches the first haptic signal includes a thermal feedback signal (See [0067]).
Regarding claim 8, Aldossary teaches each of the plurality of tactile units is further arranged to provide a second haptic signal different from the first haptic signal (See [0067]).
Regarding claim 9, Aldossary teaches the first haptic signal includes a hot sensation stimulation and the second haptic signal includes a cold sensation stimulation, or vice versa (See [0067]).
Regarding claim 10, Aldossary teaches one or more of the plurality of tactile units are arranged to provide a vibrotactile signal as the first haptic signal or the different haptic signals (See [0067]). 
Regarding claim 11, Aldossary teaches the set of haptic signals includes a combination of a thermal feedback signal and a vibrotactile signal (See [0067]). 
Regarding claim 12, Aldossary teaches a body arranged to be grip by the user, wherein the plurality of tactile units are provided on different positions at least partially surrounding a peripheral portion of the body (See Fig. 13A & 13B, [0034], and [0067]).
Regarding claim 13, Aldossary teaches the plurality of tactile units cooperate to provide the plurality of haptic signals on different positions surrounding the peripheral portion (See Abstract and [0067]). 
Regarding claim 16, Aldossary teaches the plurality of tactile units include three to five tactile units provided on the different positions surrounding the peripheral portion of the body and being evenly separated from each other (See Abstract, Fig. 13A & 13B, [0034], and [0067]). 
Regarding claim 17, Aldossary teaches a wearable body arranged to be worn by the user, wherein the plurality of tactile units are provided on different positions of the wearable body (See Abstract, Fig. 13A & 13B, [0034], and [0067]).  
Regarding claim 18, Aldossary teaches the wearable body include a piece of glove or a pair of gloves (See Abstract, Fig. 13A & 13B, [0034], and [0067]). 
Regarding claim 19, Aldossary teaches the the body of the human-interface device is attachable at an end of a cane (See Abstract, Fig. 13A & 13B, [0034], and [0067]).  

Regarding claim 20, Aldossary teaches the human-interface device is further arranged to provide navigation information via the set of haptic signals provided by the tactile module (See Abstract, Fig. 13A & 13B, and [0040]).  
Regarding claim 21, Aldossary teaches the navigation information includes guiding the user to move forward, stop, left turn, right turn and U-turn (See Abstract, Fig. 13A & 13B, and [0040]). 
Regarding claim 22, Aldossary teaches a navigation module arranged to process position information so as to provide the navigation information to the user (See Abstract, Fig. 13A & 13B, and [0044]).  
Regarding claim 23, Aldossary teaches the navigation module includes a GPS navigation system (See Abstract, Fig. 13A & 13B, and [0044]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aldossary as applied to claim 1 above, and further in view of Harttig (US Pub No. 2010/0122807).
Regarding claim 3, Aldossary teaches the tactile module comprises at least one thermal unit arranged to provide the thermal feedback signal to the user (See Fig. 14A & 14B and [0067]).
Aldossary does not teach a thermal pad.
Harttig teaches a thermal pad (See [0037]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Alodssary’s device to include Harttig’s pad teaching for a comfortable and efficient thermal exchange interface. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 4, Aldossary teaches the thermal feedback signal includes increasing and/or decreasing a temperature of the thermal device (See Fig. 14A & 14B and [0067]). 
Regarding claim 5, Aldossary does not teach a thermal pad.
Harttig teaches thermal pad includes a peltier device (See [0037]).
Regarding claim 6, Aldossary does not teach the peltier device comprises a Bismuth Telluride dice array.
Harttig teaches the peltier device comprises a Bismuth Telluride dice array (See [0034]).
Regarding claim 7, Aldossary teaches a flexible thermal device (See Fig. 14A & 14B and [0067]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683